 8:21-cv-00116-RGK-PRSE Doc # 22 Filed: 07/30/21 Page 1 of 1 - Page ID # 108




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

AUSTIN EDWARD LIGHTFEATHER,                                   8:21CV116

                    Plaintiff,
                                                         MEMORANDUM
       vs.                                                AND ORDER

BEATRICE STATE DEVELOPMENTAL
CENTER, et al.,

                    Defendants.


       Plaintiff has filed a motion requesting that he be provided “copies of [his]
appeal.” (Filing 21.) The statutory right to proceed in forma pauperis does not
include the right to receive copies of documents. 28 U.S.C. § 1915; see also Haymes
v. Smith, 73 F.R.D. 572, 574 (W.D.N.Y.1976) (“The generally recognized rule is
that a court may not authorize the commitment of federal funds to underwrite the
necessary expenditures of an indigent civil litigant’s action.”) (citing Tyler v. Lark,
472 F.2d 1077, 1078 (8th Cir.1973)).

       IT IS THEREFORE ORDERED that Plaintiff’s motion for copies (Filing 21)
is denied.

      Dated this 30th day of July 2021.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge
